Citation Nr: 1004140	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  05-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), to include an initial rating in excess of 30 
percent from April 9, 2003, and a rating in excess of 50 
percent from October 20, 2005.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and October 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania.  

In October 2005 and November 2007, the Veteran testified 
during personal hearings at the RO and, in August 2009, he 
was afforded a hearing at the RO before the undersigned.  
Transcripts of these hearings are of record.  


FINDINGS OF FACT

1. Giving the Veteran the benefit of the doubt, from April 9, 
2003, the Veteran's service-connected PTSD was manifested by 
occupational and social impairment, difficulty in 
establishing and maintaining effective work and social 
relationships, disturbances of motivation and mood, decreased 
concentration, and a score of 50 on the Global Assessment of 
Functioning (GAF) scale; however, his PTSD was not manifested 
by deficiencies in judgment or thinking, suicidal ideation, 
impaired speech or impulse control, spatial disorientation, 
neglect of personal hygiene, or an inability to establish and 
maintain effective relationships.  

2.  As of October 20, 2005, the Veteran's service-connected 
PTSD was manifested by occupational and social impairment, 
difficulty in establishing and maintaining effective work and 
social relationships, disturbances of motivation and mood, 
decreased concentration, and a GAF score of 43; it was not 
manifested by impaired judgment or thinking, suicidal plan, 
impaired speech or impulse control, spatial disorientation, 
neglect of personally hygiene, or an inability to establish 
and maintain effective relationships.  

3.  Giving the Veteran the benefit of the doubt, as of 
January 8, 2008, the Veteran's PTSD has been manifested by 
deficiencies in family relations, judgment, thinking, work 
and mood, impaired impulse control, a rambling and paranoid 
thought process, and an apparent inability to maintain 
effective relationships; it is not manifested by total 
occupational and social impairment, persistent delusions or 
hallucinations, inappropriate behavior, disorientation to 
time and place, or memory impairment.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the schedular 
criteria for an initial rating of 50 percent, but no higher, 
for PTSD, effective April 9, 2003, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).  

2.  The schedular criteria for a rating in excess of 50 
percent for PTSD, from October 20, 2005 to January 7, 2008, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411.  

3.  Resolving doubt in the Veteran's favor, the schedular 
criteria for a 70 percent rating, but no higher, for PTSD, 
effective January 8, 2008, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411.  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 
22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is required 
for these claims.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in July 2003, October 2005 and January 2008, and 
VA has obtained these records as well as the records of the 
Veteran's VA outpatient medical treatment.  Significantly, 
neither the Veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  As such, the Board has considered all of the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, that evaluates PTSD, at 38 C.F.R. 
§ 4.130, provides the following ratings for psychiatric 
disabilities.  

A 30 percent evaluation is provided for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

A 50 percent rating is warranted if the disability is 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV)).  Scores ranging 
from 31 to 40 represent some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

When it is not possible to separate the effects of a non-
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (factors listed in the 
rating formula are examples of conditions that warrant a 
particular rating and are used to help differentiate between 
the different evaluation levels.).

Factual Background and Legal Analysis

The record reflects that, in an August 2003 rating decision, 
the RO granted service connection for PTSD and awarded a 30 
percent disability rating, effective April 9, 2003.  The 
Veteran filed a timely notice of disagreement with this 
determination.  Then, in an October 2005 rating decision, the 
RO awarded a 50 percent rating for the Veteran's service-
connected PTSD, effective October 20, 2005.  The Veteran 
appealed these decisions to the Board in July 2006.  
Therefore, the Board has considered whether the Veteran is 
entitled to an initial disability rating in excess of 30 
percent from April 9, 2003, and a rating in excess of 50 
percent from October 20, 2005.  See Fenderson, supra.

VA outpatient psychiatric records, dated during November and 
December 2002, reflect that the Veteran's PTSD was treated 
with prescribed medication and therapy.  When seen in 
November 2002, he said he was employed as a school janitor, 
and was married and had two children.  He was anxious and 
irritable, with a temper.  He had combat-related sleep 
difficulty and intrusive memories and recollections.  
Objectively, his speech was coherent, with no evidence of 
hallucinations or delusions, or suicidal or homicidal 
ideations.  He was cognitively intact.  The Veteran's mood 
was anxious, his affect was congruent, and he was sullen, 
angry, and defensive.  PTSD was diagnosed and a GAF score of 
53 was assigned.  It was noted that the Veteran preferred to 
try therapy only for the time being.  However, when seen in 
December 2002, the Veteran said that he wanted to try taking 
an anti-depressant and his physician prescribed it.

The Veteran was afforded a VA examination for his PTSD in 
July 2003.  He complained of extreme irritability, anger, and 
fear, with intrusive thoughts and sleep difficulty.  The 
Veteran said he had difficulty interacting with others that 
caused the end of his first marriage and affected his current 
one.  He had no friends.  He had difficulty keeping jobs 
because of his difficulty with his superiors.  The Veteran 
observed to be a neat and clean individual whose speech was 
logical and coherent.  There was no evidence of any 
hallucinations or delusions.  His affect was full and 
appropriate, and he was noted to have a mild mood with 
depression.  He denied any suicidal or homicidal ideations.  
His memory, orientation and insight were intact, and his 
concentration was fair.  The examiner assigned a GAF score of 
50 that was characterized by difficulty in keeping a job, 
difficulty in maintaining any type of social relationship, 
and poor general functioning.  

An August 2003 VA outpatient psychiatric record indicates 
that the Veteran only took a couple of doses of his 
medication and then stopped.  He expressed interest in 
resuming his medication.  The examiner noted that the Veteran 
was clean and sober and that there was no evidence of 
hallucinations, delusions, or suicidal or homicidal plan.  A 
GAF score of 34 was assigned at this time, illustrative of 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood.  However, as 
mentioned above, when seen in November 2002, less than one 
year earlier, the Veteran was described as cognitively intact 
with coherent speech, and a GAF score of 53 was assigned.  
This is illustrative of more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning.  

The Veteran was afforded an additional VA examination on 
October 20, 2005.  He reported experiencing more anger and 
nightmares since his prior VA examination.  Specifically, the 
Veteran reported having recurrent dreams and nightmares 
approximately five times per week that caused him to awake in 
a drenching sweat about twice a week.  He was irritable, had 
anger outbursts, and was hypervigilant.  He had difficulty 
around people, but maintained contact with long-term friends 
and said that he would occasionally go to dinner with his 
wife.  He also reported having good contact with his family.  

Objectively, the Veteran was observed to be neatly dressed 
and well-groomed at the time of the examination.  He had 
normal speech, memory, and orientation.  His mood was very 
low and his affect was sad and his speech, memory, and 
orientation were normal.  The Veteran had a moderately high 
anxiety level with poor motivation and low energy.  There was 
no history of hallucinations or psychotic thinking.  The 
Veteran reported periodic brief suicidal thoughts but there 
was no history of an attempt.  His insight and judgment were 
very good.  The examiner diagnosed the Veteran with severe 
PTSD with a secondary major depressive disorder and assigned 
a GAF score of 43, illustrative of impairment in social, 
occupational or school functioning.  

The Veteran was last afforded a VA examination for his PTSD 
on January 8, 2008.  He reported being married to his current 
wife for the past 17 years and noted that he did not have a 
close relationship with her.  He said that he had a close 
relationship with his two children, but he denied having any 
close friends.  The Veteran did not have a history of suicide 
attempts, and he was fully oriented in all spheres with no 
delusions or hallucinations.  The examiner concluded that the 
Veteran's thought process was rambling with homicidal and 
paranoid ideation.  There was no inappropriate or obsessive 
and ritualistic behavior and there was no history of panic 
attacks.  The Veteran's judgment and insight were intact and 
his impulse control were considered fair.  Episodes of verbal 
violence were noted.  Finally, the examiner noted that the 
Veteran's memory was normal and he was able to maintain 
minimal personal hygiene.  

The VA examiner diagnosed the Veteran with chronic and severe 
PTSD that was manifested by nightmares and difficulty 
sleeping.  The Veteran also experienced markedly diminished 
interest or participation in significant activities, and his 
affect was restricted and he was unable to have loving 
feelings.  The Veteran was also diagnosed with drug abuse 
secondary to PTSD that was noted to be in early remission.  A 
GAF score of 45 was assigned.  The VA examiner noted that the 
Veteran's marriage suffered more since the last examination 
and that he missed more time from work due to his drug abuse.  
The VA examiner further concluded that while the Veteran did 
not have total occupational and social impairment, his 
symptoms did result in deficiencies in judgment, thinking, 
family relations, work and mood.  

Finally, the record contains a letter from a VA Readjustment 
Counseling Service social worker, dated September 2009.  It 
was noted that the Veteran was seen on an outpatient basis 
six times since July 24, 2009.  It was noted that the Veteran 
was losing interest in significant activities of daily life 
and was experiencing irritability, anger outbursts, and 
problems concentrating.  The Veteran also reported more days 
than not in which he felt sad, depressed, disinterested in 
life and feeling worthless or guilty.  A diagnosis of PTSD 
with serious symptoms was assigned.  

Upon review of the probative medical evidence, the Board is 
of the opinion that a 50 percent rating, but no higher, is 
warranted for the Veteran's service-connected PTSD, effective 
April 9, 2003.  A 50 percent rating is warranted when there 
is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

According to the July 2003 VA examination, the Veteran had 
difficulty maintaining any type of relationship either with 
friends or with his wife.  He was also noted to have 
difficulty in keeping a job and the examiner concluded that 
the Veteran's all around general functioning was poor.  The 
examiner further concluded that the Veteran exhibited a 
depressed mood with only fair concentration as well.  A GAF 
score of 50 was assigned, which is illustrative of a serious 
impairment in social, occupational or school functioning.  
Thus, it appears that the Veteran demonstrated some, but not 
all of the criteria for a higher rating.  Notably, though the 
Veteran's speech was normal and he was oriented and 
repeatedly described as neatly dressed, he also reported 
having difficulty maintaining social relationships and 
staying employed, and had only fair concentration.  
Therefore, giving the Veteran the benefit of the doubt, the 
evidence demonstrates that the Veteran's overall 
symptomatology more nearly approximates that characterized by 
the 50 percent rating as of April 9, 2003.  

However, the preponderance of the evidence demonstrates that 
the Veteran was not entitled to a disability rating in excess 
of 50 percent from April 9, 2003.  A disability rating of 70 
percent is warranted when there is evidence of occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

In November 2002, the Veteran told his VA clinic physician 
that he was employed as a school custodian and, the July 2003 
VA examination report indicates that, while difficult, the 
Veteran was capable of maintaining some relationships.  He 
reported having no friends, but it was noted that he was 
still with his wife.  There is also no evidence of suicidal 
ideation during this examination, or during VA treatment in 
August 2003.  Finally, there was no evidence of impaired 
speech, impaired impulse control, disorientation, or a 
neglect of personal appearance and hygiene.  As such, the 
preponderance of the evidence demonstrates that the Veteran's 
symptomatology was best characterized as 50 percent disabling 
at this time.  

The Board recognizes that the Veteran was assigned a GAF 
score of 34 during his VA outpatient treatment of August 
2003, which is illustrative of major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  However, a GAF score, in and of itself, is 
not conclusive of the degree of impairment, but rather, must 
be considered together with all of the evidence of record.  
See 38 C.F.R. § 4.126.  The August 2003 outpatient treatment 
record provided no symptomatology that would support the 
assessment that the Veteran suffered from "major 
impairment."  Furthermore, according to the July 2003 VA 
examination, the Veteran was logical and coherent with no 
evidence of any hallucinations or delusions.  His affect was 
found to be full and appropriate, and he was noted to have a 
mild mood with depression.  This symptomatology does not 
support the assessment of "major impairment" at this time 
and, as such, the Board does not find the GAF score assigned 
during outpatient treatment in August 2003 to be controlling 
in this case.  

The Board further concludes that that probative and competent 
medical evidence of record preponderates against a rating in 
excess of 50 percent from October 20, 2005 to January 7, 
2008.  According to the Veteran, during the October 2005 VA 
examination, while he found it difficult to be around people, 
he maintained contact with long-term friends and even went 
out to dinner with his wife on occasion.  He also described 
having good contact with his family.  This evidence 
demonstrates that the Veteran was not incapable of 
maintaining effective relationships as of October 2005.  
Furthermore, the Veteran's insight and judgment were 
described as "very good" during this examination.  A GAF 
score of 43 was assigned at this time, that is illustrative 
of serious symptoms, but a 50 percent disability evaluation 
is meant to compensate a Veteran for the symptoms outlined in 
the October 2005 VA examination report.  The Board recognizes 
that the Veteran reported periodic brief thought of suicide 
during this examination, but it was also noted that the 
Veteran had never attempted suicide in the past.  The 
preponderance of the objective medical evidence demonstrates 
that these brief thoughts alone did not result in 
deficiencies in work, family relations, judgment, thinking, 
or mood, since the Veteran maintained a social life with his 
wife, contact with old friends, and had "very good" insight 
and judgment.  

Finally, giving the Veteran the benefit of the doubt, the 
Board is of the opinion that a 70 percent rating, but no 
higher is warranted from January 8, 2008.  This is so, 
because, according to the January 2008 VA examiner, the 
Veteran did suffer from occupational and social impairment 
with deficiencies in judgment, thinking, family relations, 
work and mood.  The Veteran also demonstrated impaired 
impulse control, with episodes of verbal violence.  The 
Veteran also noted not having any close friends and he 
reported no longer having a close relationship with his wife.  
The examiner further concluded that the Veteran was incapable 
of experiencing loving feelings as of this time.  The VA 
examiner said that the Veteran exhibited a rambling thought 
process with homicidal and paranoid ideation, supporting the 
examiner's conclusion that the Veteran suffered from 
deficiencies in thinking and mood.  Therefore, the objective 
medical evidence of record demonstrates that, as of January 
8, 2008, the Veteran's symptomatology more closely resembled 
a 70 percent disability rating.  

However, a higher rating of 100 percent is simply not shown 
from January 8, 2008.  A 100 percent rating contemplates 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the January 2008 VA examiner, the Veteran did 
not suffer from total occupational and social impairment.  
The evidence demonstrates that the Veteran was still married 
to his wife of 17 years.  While the evidence showed 
difficulty in maintaining this relationship, the Veteran was 
still capable of maintaining the relationship.  The Veteran 
was also noted to be oriented in all spheres with no memory 
impairment.  Although he was only able to maintain minimum 
personal hygiene, he did not exhibit impairment in 
communication.  Moreover, as noted below, he was still 
working.  As such, the preponderance of the probative 
evidence demonstrates that the Veteran is not entitled to a 
disability rating of 100 percent for his service-connected 
PTSD from January 8, 2008.  

In making the above conclusions, the Board considered the 
evidence presented by the Veteran in support of his claim.  
During his October 2005 personal hearing at the RO, the 
Veteran reported that he was still employed but had almost 
lost his job several times.  The Veteran was afforded another 
personal hearing at the RO in November 2007 and testified 
that he was still employed at this time as a custodian, but 
had missed a lot of time in the last year for medical 
reasons.  He also testified that he experienced outbursts and 
"shut down" at times, that resulted in his sitting alone in 
a room with the door closed.  

During his August 2009 Board hearing, the Veteran reported 
that he still worked as a janitor, but had extended periods 
of absence in the past.  The Veteran testified to being 
socially isolated and having periods of physical violence 
before he quit using narcotics.  He said he underwent four 
drug and alcohol rehabilitations and that his supervisor has 
been extremely accommodating.  

Having considered the above evidence, the Board concludes 
that the Veteran is entitled to a disability rating of 50 
percent rating, but no higher, from April 9, 2003 and a 
rating of 70 percent, but no higher, as of January 8, 2008.  
The Veteran has testified that he is able to keep a job 
largely in part due to the supportive nature of his 
supervisor.  Additionally, he has testified that his 
relationship with his wife is seriously strained due to his 
social isolation and outbursts of anger.  These factors are 
considered by the currently assigned disability ratings, and 
the Veteran did not provide any testimony during his 
hearings, or other objective evidence, that would suggest he 
was entitled to a disability rating in excess of 50 percent 
prior to January 8, 2008, or, a disability rating in excess 
of 70 percent as of January 8, 2008.  

The Board has also considered whether the Veteran's PTSD 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for a greater evaluation for 
additional or more severe symptoms; thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for a 
higher rating is whether a total rating based on individual 
unemployability (TDIU) as a result of that disability is 
warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The Board notes, however, that in this case the Veteran and 
the record have not indicated that he is unemployable due to 
his PTSD.

Having afforded reasonable doubt in favor of the Veteran in 
this case to the extent possible in light of all the 
competent evidence of record, the Board concludes that the 
Veteran is entitled to an initial rating of 50 percent, but 
no higher, effective April 9, 2003, and a disability rating 
of 70 percent, but no higher, effective January 8, 2008.  See 
38 U.S.C. § 5107(b).  Having applied staged ratings in this 
case, VA has considered the holding of the Court in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999).  The benefit 
of the doubt has been resolved in the Veteran's favor to this 
limited extent.


ORDER

An initial rating of 50 percent for PTSD, but no higher, 
effective April 9, 2003, is granted, subject to the laws and 
regulations governing the award of monetary benefits. 

A rating in excess of 50 percent for PTSD, as of October 20, 
2005, is denied.  

A disability rating of 70 percent for PTSD, but no higher, 
effective January 8, 2008, is granted, subject to the laws 
and regulations governing the award of monetary benefits.  



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


